         Case 6:19-cv-06654-DGL Document 14 Filed 11/05/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

JON LINCOLN DOSER,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    19-CV-6654L

                      v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________


       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. § 405(g) to review the

Commissioner’s final determination.

       On January 8, 2016, plaintiff filed an application for a period of disability and disability

insurance benefits, alleging an inability to work since December 21, 2015. His application was

initially denied. Plaintiff requested a hearing, which was held on June 28, 2018 before

Administrative Law Judge (“ALJ”) Brian Kane. (Administrative Transcript, Dkt. #5 at 12). The

ALJ issued a decision on July 18, 2018, concluding that plaintiff was not disabled under the Social

Security Act. (Dkt. #5 at 12-20). That decision became the final decision of the Commissioner

when the Appeals Council denied review on July 15, 2019. (Dkt. #5 at 1-3). Plaintiff now appeals.

       The plaintiff has moved to remand the matter for the calculation and payment of benefits,

or in the alternative for further proceedings (Dkt. #8), and the Commissioner has cross moved for

judgment on the pleadings (Dkt. #11), pursuant to Fed. R. Civ. Proc. 12(c). For the reasons set
              Case 6:19-cv-06654-DGL Document 14 Filed 11/05/20 Page 2 of 8




forth below, the plaintiff’s motion to remand is granted, the Commissioner’s cross motion is

denied, and the matter is remanded for further proceedings.

                                          DISCUSSION

         I.       Relevant Standards

         Determination of whether a claimant is disabled within the meaning of the Social Security

Act requires a five-step sequential evaluation, familiarity with which is presumed. See Bowen v.

City of New York, 476 U.S. 467, 470-71 (1986). The Commissioner’s decision that a plaintiff is

not disabled must be affirmed if it is supported by substantial evidence, and if the ALJ applied the

correct legal standards. See 42 U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.

2002).

         II.      The ALJ’s Decision

         Here, the ALJ found that the plaintiff – 62 years old on the alleged disability onset date,

with a consistent work history from at least 1989 through 2015 – had severe impairments,

consisting of low back disorder and mild neurocognitive disorder, which did not meet or equal a

listed impairment.

         In applying the special technique for mental disorders, the ALJ found that plaintiff is

moderately limited in understanding, remembering or applying information, unlimited in social

interaction, mildly limited in concentration, persistence, and pace, and unlimited in adapting and

managing himself. (Dkt. #5 at 15-16).

         After summarizing the evidence of record, the ALJ determined that plaintiff retains the

residual functional capacity (“RFC”) to perform the full range of work at the medium exertional

level, with no limitations. (Dkt. #5 at 16). He therefore applied the Medical-Vocational Guidelines

to find plaintiff “not disabled.”


                                                  2
          Case 6:19-cv-06654-DGL Document 14 Filed 11/05/20 Page 3 of 8




        III.    The Medical Opinions of Record

        The ALJ’s decision summarizes the three medical opinions of record and makes findings

as to the weight due to two of them, but the ALJ ultimately opted to reject nearly all of the

limitations opined by each of the medical sources. Upon review, I find that the ALJ’s rejection of

all of the medical opinion evidence of record was not sufficiently supported or explained, and

created a gap in the record that deprives the ALJ’s decision of substantial evidentiary support.

Therefore, the matter must be remanded for the purpose of reassessing the medical opinions and/or

completing the record by obtaining additional medical opinion evidence.

        “Because a hearing on disability benefits is a non-adversarial proceeding, the ALJ

generally has an affirmative obligation to develop the administrative record.” Perez v. Chater, 77

F.3d 41, 47 (2d Cir. 1996). The record in this case contained treatment records establishing both

plaintiff’s history of lumbar spinal pain, treated with surgery, and his cognitive impairment, which

included memory loss and episodes of confusion which began in or around 2008, and were

attributed by at least one physician to a traumatic brain injury plaintiff suffered in or around 2000.

(Dkt. #5 at 17). In light of these diagnoses, which the ALJ found to be “severe impairments,” a

thorough assessment and understanding of plaintiff’s cognitive and physical limitations was

necessary in order to reach a disability determination supported by substantial evidence.

        In assessing the medical opinions of record, an ALJ is required to consider the factors

specified by 20 C.F.R. §404.1527, which include: (1) the nature of the physician’s relationship to

the claimant – treating, examining, etc.; (2) the supportability of the opinion; (3) the consistency

of the opinion with other evidence of record; (4) the physician’s area of specialty, if any; and (5)

other relevant factors. Id.




                                                  3
          Case 6:19-cv-06654-DGL Document 14 Filed 11/05/20 Page 4 of 8




       On October 3, 2016, examining neuropsychologist Dr. Krista M. Damann administered

some 20 objective tests measuring plaintiff’s memory and cognitive function over a four-hour

session, and exhaustively compared them with prior cognitive testing from 2008 and 2009. (Dkt.

#5 at 289-302). Dr. Damann’s detailed fourteen-page report noted a worsening of plaintiff’s

complex attention and memory skills, identifying multiple areas where plaintiff’s score fell more

than 2 standard deviations from the mean Id. Dr. Damann opined that plaintiff’s impairments in

attention and memory were likely to compromise his ability to perform his previous work as a

crisis hotline telephone operator. She suggested that he should be limited to jobs that do not require

him to hold much information in his short-term memory. (Dkt. #5 at 18, 293-94, 301-02). The ALJ

mentioned Dr. Damann’s opinion, but did not assess it in light of the relevant factors or discuss

the weight given to it. Nonetheless, the ALJ implicitly rejected it by declining to include any

cognitive limitations in his RFC finding.

       On April 26, 2016, plaintiff was examined by consulting psychologist Dr. Adam

Brownfeld. (Dkt. #5 at 278-81). Dr. Brownfeld found that plaintiff’s recent and remote memory

skills were “impaired.” He assessed mild-to-moderate limitations in maintaining attention and

concentration, maintaining a regular schedule, learning new tasks, and performing new tasks

independently. Id.

       The ALJ stated that he afforded “some” weight to Dr. Brownfeld, but his RFC finding did

not include any of the limitations Dr. Brownfeld identified. The ALJ’s stated reasoning was that

such cognitive limitations were inconsistent with plaintiff’s self-reported ability to cook, care for

his grandchildren, and keep a schedule, and with Dr. Brownfeld’s observation that plaintiff’s

attention and concentration were “intact” during his examination, because plaintiff could do simple

math calculations and count backwards in increments of three. (Dkt. #5 at 18).


                                                  4
          Case 6:19-cv-06654-DGL Document 14 Filed 11/05/20 Page 5 of 8




       The ALJ likewise gave “little” weight to the opinion of consulting internist Dr. Harbinder

Toor, who examined plaintiff on April 26, 2016. Dr. Toor found sight loss in plaintiff’s right eye,

reduced squat and reduced range of motion in plaintiff’s lumbar spine and shoulders, and positive

straight leg raising tests. He opined that plaintiff had a moderate limitation for standing, walking

and sitting, a moderate-to-marked limitation for bending or heavy lifting, a mild limitation on

pushing, pulling, and reaching, and a moderate limitation in performing a daily routine which

requires fine visual acuity. (Dkt. #5 at 285-86). The ALJ dismissed these limitations as

“inconsistent with the claimant’s reported daily activities, as well as the medical records that show

no physical complaints, treatment or limitations since the alleged onset date.” (Dkt# 5 at 180.)

       Initially, the reasons specified by the ALJ for affording “some” or “little” weight to the

medical opinions of record were insufficient. In finding that none of the limitations opined by Dr.

Brownfeld were worthy of crediting, the ALJ seemingly contradicted his own finding that plaintiff

had “moderate” limitations in understanding, remembering and applying information, and failed

to reconcile conflicting evidence, such as plaintiff’s treatment records showing repeated

complaints about issues with memory and focus, as well as Dr. Damann’s opinion and objective

neurocognitive testing that showed deficits in precisely the areas for which Dr. Brownfeld listed

limitations.

       Furthermore, plaintiff’s ability to occasionally care for his grandchildren (which he

testified he does with his wife’s help, for just 90 minutes a week) or perform other simple activities

such as cooking, are not inconsistent with the limitations described by Dr. Brownfeld. Indeed, the

record demonstrated that plaintiff’s ability to perform activities such as childcare is hampered by

his cognitive impairment: plaintiff reported to his primary care physician that he was worried about

his escalating memory issues, which had caused him to get lost while attempting to drive his


                                                  5
          Case 6:19-cv-06654-DGL Document 14 Filed 11/05/20 Page 6 of 8




grandchildren to the local zoo (Dkt. #5 at 381), and prevented him from safely continuing his prior

work for the Veterans Administration as an emergency hotline operator and psychiatric aide, a job

which involved administering medications to patients.

       In short, the ALJ’s finding that plaintiff’s well-documented neurocognitive issues and

short-term memory loss caused no limitations on his ability to perform any of the mental

requirements of work (despite constituting a severe impairment which caused moderate limitations

in understanding, remembering and applying information, by the ALJ’s own reckoning) is

unsupported, and runs contrary to plaintiff’s relevant treatment records, self-reports to physicians,

the results of objective cognitive testing, and medical opinion evidence. Remand is necessary for

the ALJ to reassess plaintiff’s nonexertional limitations.

       With respect to plaintiff’s exertional limitations, the ALJ’s lay interpretation of plaintiff’s

ability to perform housework or childcare – activities which plaintiff had also reported to Dr. Toor,

who nonetheless opined multiple exertional and postural limitations – is not an adequate substitute

for Dr. Toor’s competent medical opinion, which was based on an objective in-person physical

examination which included abnormal objective findings. Nor did the ALJ discuss or reconcile

evidence which supported Dr. Toor’s opinion and conflicted with the ALJ’s RFC finding,

including a treatment note notation by plaintiff’s treating internist, Dr. Maureen Dlugozima, that

cleared plaintiff on May 12, 2016 for Hospice volunteer work with a restriction of “no driving

anyone [due to prior brain injury,] and no lifting over 40 pounds due to chronic back issues.” (Dkt.

#5 at 384). Remand is necessary in order for the ALJ to reassess plaintiff’s exertional and/or

postural limitations.

       Furthermore, even assuming arguendo that the ALJ properly assessed the medical opinion

evidence in opting to reject nearly all of the exertional and nonexertional limitations specified


                                                 6
          Case 6:19-cv-06654-DGL Document 14 Filed 11/05/20 Page 7 of 8




therein, the rejection of those opinions created a gap in the record. In that event, the ALJ “should

have sought a conclusive determination from a medical consultant” who was able to review the

record and perform an in-person evaluation of plaintiff’s mental and physical RFC. Falcon v.

Apfel, 88 F. Supp. 2d 87, 90 (W.D.N.Y. 2000). See generally 20 C.F.R. §404.1519a(b)(4) (an ALJ

must order a consultative examination when a “conflict, inconsistency, ambiguity or insufficiency

in the evidence must be resolved”). The gap is particularly glaring with respect to plaintiff’s

exertional RFC, since with the exception of Dr. Dlugozima’s 40-pound weight lifting restriction,

no medical source ever provided specific, objective numeric assessments with respect to plaintiff’s

eyesight, or his ability to lift weight, sit or stand for certain periods of time, walk particular

distances, perform postural activities, etc.

       Failure to complete the record, and/or the failure to support an RFC determination with

substantial evidence rather than with the ALJ’s speculative interpretation of raw medical evidence

or a claimant’s ability to perform a few select activities of daily living, is reversible error: remand

for further consideration and/or development of the record is therefore appropriate here. See

Falcon, 88 F. Supp. 2d 87 at 90. See generally Aurilio v. Berryhill, 2019 U.S. Dist. LEXIS 157839

at *23 (D. Conn. 2019)(where ALJ rejects all medical opinions in the record, an evidentiary gap

is created); Smith v. Commissioner, 337 F. Supp. 3d 216, 226 (W.D.N.Y. 2018)(where the ALJ

rejects all medical opinion evidence and the record “does not contain a useful assessment of

[p]laintiff’s limitations,” remand for development of the record is appropriate).

       Nor can the these errors be said to be harmless. Given that plaintiff was 62 as of the alleged

onset date, a limitation to anything less than medium work (e.g., advanced age, high school or

greater education, prior work skills not transferable, limited to light or sedentary work), would

result in a finding of “disabled” by operation of the Medical-Vocational Guidelines.


                                                  7
          Case 6:19-cv-06654-DGL Document 14 Filed 11/05/20 Page 8 of 8




                                         CONCLUSION

       For the foregoing reasons, plaintiff’s motion for judgment on the pleadings (Dkt. #8) for

remand is granted, and the Commissioner’s cross-motion (Dkt. #11) is denied.

       The Commissioner’s decision that plaintiff was not disabled is reversed, and the matter is

remanded for further proceedings. Upon remand, the ALJ is instructed to review all of the medical

opinions (including Dr. Damann’s opinion and Dr. Dlugozima’s return-to-work authorization) and

objective testing evidence of record, applying the relevant factors and giving detailed reasons for

the weight given to each. In the event the ALJ does not credit the limitations described therein, the

ALJ should request RFC reports (and, to the extent he deems necessary, updated treatment records)

from plaintiff’s treating source(s), and/or to order consultative examinations, sufficient to permit

the redetermination of plaintiff’s RFC and disability status upon a full and complete record.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       November 5, 2020.




                                                 8
